EXHIBIT 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each officer and director of Cambrex Corporation, a Delaware corporation, whose signature appears below constitutes and appoints Steven M. Klosk and Gregory P. Sargen, and each of them, his or her true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign any and all Annual Reports on Form 10-K which said Cambrex Corporation may be required to file pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 and any and all amendments thereto and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or their substitutes may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF each of the undersigned has executed this instrument as of the 11th day of February 2011. /s/ Steven M. Klosk /s/ Gregory P. Sargen Steven M. Klosk Gregory P. Sargen President,Chief Executive Officer and Director Executive Vice President and Chief Financial Officer (Principal Financial Officer and Accounting Officer) /s/ John R. Miller /s/ Leon J. Hendrix, Jr. John R. Miller Leon J. Hendrix, Jr. Chairman of the Board of Directors Director /s/ David R. Bethune /s/ Ilan Kaufthal David R. Bethune Ilan Kaufthal Director Director /s/ Rosina B. Dixon /s/ William Korb Rosina B. Dixon, M.D. William Korb Director Director /s/ Roy W. Haley /s/ Peter G. Tombros Roy W. Haley Peter G. Tombros Director Director /s/ Kathryn Rudie Harrigan Kathryn Rudie Harrigan, PhD Director
